Citation Nr: 1728237	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to non service-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1972.  He was born in October 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2012 videoconference hearing.  A transcript of that hearing is of record. 

In September 2011 and April 2012, the Board remanded the claim for further development.  In a September 2016 decision, the Board denied the Veteran's claim.  This decision was vacated and remanded by an April 2017 Court of Appeals for Veterans Claims (CAVC) order, which adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  This issue is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The April 2017 CAVC order directs the Board to consider the Veteran's educational and employment background and to discuss how it impacts his ability to secure and to maintain substantially gainful employment.  

After a careful review of the record, the Board finds that further development is necessary because the evidence relevant to his education and work history on file is incomplete. 

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including records from state or local governments, any other non-Federal governmental source, private health care providers, and current or former employers.  38 C.F.R. § 3.159(c)(1) (2016).  Reasonable efforts must include an initial request for the records and at least one follow-up request, if the records are not received.  A follow-up request will not be necessary when the response to the initial request indicates that a follow-up request would be futile, such as a response that the records do not exist.  

Here, the Veteran's claims file lacks sufficient factual development in the Veteran's education and work history, and some of the relevant information of record is inconsistent.  As for his work history, for example, on one hand, the Veteran reported during a November 2014 VA mental disorders examination that he had over 60 jobs, which he sometimes quit and was sometimes fired from, and that he last worked in 2005.  The examiner further noted that the Veteran quit his medical transport job in 2005 to take care of his elderly parents, and that the employer wanted him to "violate his principles" by leaving a mother with her child on the side of the road.  On the other hand, during a November 2014 general medical examination, conducted on the same day by a different examiner, the Veteran stated that his employer "fired" him because the Veteran was reported by patients transported that he was "pulling over to take naps" with patients on board the van in 2006.  In addition, an April 2008 VA psychiatry notes reports that the Veteran stated that he had over 300 jobs.  In a July 2011 mental health consult note, it is reported that the Veteran quit job in 2005 due to memory problem, which had gotten worse since then.   

His education record needs to be further developed as well.  The evidence of record indicates that he attended college between 1970 and 1971.  April 1974 Veteran's Application for Program of Education or Training.  The records also indicate that he intended to attend junior college starting from 1972 and also vocational school starting from 1974.  See e.g., August 1972 Veteran's Application for Program of Education or Training.  Further, additional evidence of record demonstrates that the Veteran terminated his education at college in December 1973, but intended to start a new program at community college from 1975.  April 1976 Request for Change of Program or Place of Training.  It is not clear whether he had successfully completed any of the programs or whether he obtained a degree from any of the institutions.  He has reported completing 2 years of college training.

Therefore, VA must make reasonable efforts to identify and obtain the records in order to satisfy its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide information pertaining his education and work history.  The type of information requested in VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployablity is sufficient, even though the form is not directly applicable to the Veteran, who is seeking non service-connected disability pension.  

Specifically, obtain all relevant information about the Veteran's work and education history from the Veteran, including: 
a. Date his disability affected full-time employment; 
b. Date his last worked full-time; 
c. Date he became too disabled to work; 
d. The amount the most the Veteran earned in one year and the year earned; 
e. Occupation during that year; 
f. list of all his employment including self-employment for the last five years he worked with the following information for each employment; 
	(1) Name and address of employer; 
	(2) Type of work;
	(3) Hours per week; 
	(4) Dates of employment, from when to when;. 
	(5) Time lost from illness; and 
	(6) Highest gross earnings per month; 
g. The level of his education and the highest year completed; 
h. Type of education or training, if any, before he was too disable to work; and
i. Type of education and training, if any, since he became too disable to work.

Contact with prior employers should be undertaken if indicated or necessary, with the assistance of the Veteran as needed.

2. Thereafter, obtain pertinent records from educational institutions and employers listed in the Veteran's response to verify the information provided by the Veteran, as needed.  If there is a VA vocational rehabilitation folder that should be associated with the current file to the extent not already done so.

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




